Case: 22-2123    Document: 5      Page: 1   Filed: 12/27/2022




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 JAMES E. EVERETTE,
                   Claimant-Appellant

                             v.

    DENIS MCDONOUGH, Secretary of Veterans
                    Affairs,
               Defendant-Appellee
             ______________________

                        2022-2123
                  ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 20-6029, Chief Judge Margaret C.
Bartley.
                  ______________________

                        ORDER
    The appellant having failed to file the brief required by
Federal Circuit Rule 31(a) within the time permitted by the
rules, it is
Case: 22-2123   Document: 5   Page: 2   Filed: 12/27/2022




2                              EVERETTE V. MCDONOUGH



    ORDERED that the notice of appeal be, and the same
hereby is, DISMISSED, for failure to prosecute in
accordance with the rules.




                                FOR THE COURT

December 27, 2022
     Date                       /s/ Peter R. Marksteiner
                                Peter R. Marksteiner
                                Clerk of Court


ISSUED AS A MANDATE: December 27, 2022